                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                    :
 SECURITIES AND EXCHANGE                            :
 COMMISSION,                                        :
                                                    :
                             Plaintiff,             :
                                                    :
                      v.                            :       Case No. 1:08-cv-06609-PAC
                                                    :
 GIANLUCA DI NARDO,                                 :       Related Case: 08-cv-4520-PAC
 CORRALERO HOLDINGS, INC.,                          :
 OSCAR RONZONI,                                     :
 PAOLO BUSARDO,                                     :
 TATUS CORP., and                                   :
 A-ROUND INVESTMENT, SA                             :
                                                    :
                             Defendants.            :
                                                    :

                   ORDER TO DISBURSE FUNDS TO PAY FEES AND
                     EXPENSES OF THE TAX ADMINISTRATOR


      The Court, having reviewed the Securities and Exchange Commission's

Motion to Disburse Funds to Pay Fees and Expenses of Tax Administrator, and the

supporting Declaration of Jude P. Damasco In Support of Fee Request

("Declaration"), and for good cause shown,

        IT IS HEREBY ORDERED:

      1.     The Clerk of the Court shall issue a check on the Court Registry Investment

System ("CRIS") account number 08-cv-6609 under the case name designation "SEC v.

Gianluca Di Nardo, et al.," for the amount of $1,707.85 payable to "Miller Kaplan Arase LLP" for

the payment of fees and expenses of the Tax Administrator as provided in the Declaration. The

check shall contain the notation "SEC v. Di Nardo, et al.," case number 08-cv-6609-PAC, EIN


                                                1
XX-XXX2381.

      2.     The Clerk shall send the check by overnight mail to:

             Miller Kaplan Arase LLP

             4123 Lankershim Boulevard

             North Hollywood, CA 91602

      3.    The Commission's counsel shall provide the Court Registry with the

      necessary overnight shipping information and the SEC's billing number.

      4.    The Commission is authorized to approve and arrange payment of all future

      taxes, fees and expenses for services rendered by the Tax Administrator directly

      from the Fair Fund without further order of the Court.




         May 3
Dated: _____________, 2021

                                                       ______________________

                                                       United States District Judge




                                                 2
